 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                        2:21-CR-163-JAD

 8                 Plaintiff,                       Preliminary Order of Forfeiture

 9         v.

10 ETORI HUGHES,

11                 Defendant.

12         This Court finds Etori Hughes pled guilty to Count One of a One-Count Criminal
13 Information charging him with possession of a firearm by a prohibited person in violation of

14 18 U.S.C. § 922(g)(8). Criminal Information, ECF No. __; Change of Plea, ECF No. __;

15 Plea Agreement, ECF No. __.

16         This Court finds Etori Hughes agreed to the forfeiture of the property set forth in the
17 Plea Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

18 Information, ECF No. __; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

19         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
20 States of America has shown the requisite nexus between property set forth in the Plea

21 Agreement and the Forfeiture Allegation of the Criminal Information and the offense to

22 which Etori Hughes pled guilty.

23         The following property is any firearm or ammunition involved in or used in any
24 knowing violation of 18 U.S.C. § 922(g)(8) and is subject to forfeiture pursuant to 18 U.S.C.

25 § 924(d)(1) with 28 U.S.C. § 2461(c):

26              1. a Glock 26 9mm handgun, Gen 4 (SN BELD376), with tactical flashlight;
27              2. Two black 50-round drum magazines (9mm) loaded with 49 and 25 rounds,
28                 respectively;
 1              3. Five 32-round Glock magazines (9mm) loaded with 34, 33, 33, 33 and 33

 2                    rounds, respectively;

 3              4. Three 10 round Glock mags (9MM) loaded with 10, 10, and 10 rounds,

 4                    respectively;

 5              5. Three 15 round Glock mags (9MM) loaded with 15, 15, and 15 rounds,

 6                    respectively;

 7              6. One 17 round Glock mag (9MM) loaded with 17 rounds;

 8              7. A total of 352 9MM rounds, all of which were loaded into magazines;

 9              8. a Glock 9mm magazine with 15 rounds of ammunition;

10              9. three 31 round 9mm magazines with ammunition;

11              10. six 15-round 9mm magazines with ammunition;

12              11. three 14-round 9mm magazines with ammunition;

13              12. three 10-round 9mm magazines with ammunition; and

14              13. any and all compatible ammunition

15   (all of which constitutes property).

16          This Court finds that on the government’s motion, the Court may at any time enter

17   an order of forfeiture or amend an existing order of forfeiture to include subsequently

18   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

19   32.2(b)(2)(C).

20          This Court finds the United States of America is now entitled to, and should, reduce

21   the aforementioned property to the possession of the United States of America.

22          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

23   DECREED that the United States of America should seize the aforementioned property.

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

25   rights, ownership rights, and all rights, titles, and interests of Etori Hughes in the

26   aforementioned property are forfeited and are vested in the United States of America and

27   shall be safely held by the United States of America until further order of the Court.

28   ///
                                                     2
      Case 2:21-cr-00163-JAD-EJY *SEALED* Document 24 Filed 06/23/21 Page 3 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 2   of America shall publish for at least thirty (30) consecutive days on the official internet

 3   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 4   describe the forfeited property, state the time under the applicable statute when a petition

 5   contesting the forfeiture must be filed, and state the name and contact information for the

 6   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 7   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

 8   the government may instead serve every person reasonably identified as a potential claimant

 9   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

10   Rule G(4)(a)(i)(A).

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

12   or entity who claims an interest in the aforementioned property must file a petition for a

13   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

14   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

15   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

16   right, title, or interest in the forfeited property and any additional facts supporting the

17   petitioner’s petition and the relief sought.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

19   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

20   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

21   not sent, no later than sixty (60) days after the first day of the publication on the official

22   internet government forfeiture site, www.forfeiture.gov.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

24   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

25   Attorney’s Office at the following address at the time of filing:

26   ///

27   ///

28   ///
                                                      3
      Case 2:21-cr-00163-JAD-EJY *SEALED* Document 24 Filed 06/23/21 Page 4 of 4



 1                 Daniel D. Hollingsworth
                   Assistant United States Attorney
 2                 James A. Blum
                   Assistant United States Attorney
 3                 501 Las Vegas Boulevard South, Suite 1100
                   Las Vegas, Nevada 89101.
 4

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

 6   described herein need not be published in the event a Declaration of Forfeiture is issued by

 7   the appropriate agency following publication of notice of seizure and intent to

 8   administratively forfeit the above-described property.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

10   copies of this Order to all counsel of record.

11          DATED June
            DATED: _____________________,
                        24, 2021          2021.

12

13                                               JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
